George, J.
The order denying the application for an interlocutory injunction is to be construed as a refusal to grant the'injunction upon certain conditions stated therein. The bill of exceptions, in which the error assigned is that the judge refused to grant an injunction, contains the affidavits and documents introduced upon the hearing. These affidavits and documents are set out in full in the bill of exceptions, without any attempt whatever to brief them, and the immaterial and unnecessary portions of such affidavits and documents are included. While the motion to dismiss the writ of error will be denied, still, under repeated rulings of this court, the evidence so incorporated in the bill of exceptions will not he considered; and there being no question for decision which arises on the pleadings in the case, and which can he determined without reference to the evidence introduced upon the interlocutory hearing, the judgment refusing an injunction will be affirmed. Moss v. Birch, 102 Ga. 556 (28 S. E. 623); Moreland v. Walker, 141 Ga. 541 (81 S. E. 854); Weathers v. Paga Mining Co., 147 Ga. 463 (94 S. E. 579).

Judgment affvrmed.


All the Justices concur.